
	
		I
		111th CONGRESS
		2d Session
		H. R. 5274
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2010
			Mr. Roskam introduced
			 the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to clarify the
		  requirements for verifying a small business concern owned and controlled by a
		  veteran.
	
	
		1.Clarification of requirements
			 for verifying small business concern owned and controlled by a
			 veteranSubsection (f) of
			 section 8127 of title 38, United States Code, is amended—
			(1)in paragraph (1),
			 by striking (6) and inserting (7); and
			(2)by adding at the
			 end the following new paragraph:
				
					(7)In determining eligibility for inclusion in
				the database, the Secretary may not consider the following:
						(A)The work schedule of the veteran owner
				of a small business concern.
						(B)Whether the small business concern
				sells or otherwise conducts business with respect to more than one product
				line.
						.
			
